—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from exchanging contraband that may be classified as a weapon. The finding was based, in part, upon a misbehavior report which stated that petitioner was standing in the facility yard when he was observed removing a razor wrapped in plastic from his right pants pocket and handing it to another inmate. Initially, we reject petitioner’s contention that the determination must be annulled because the time of the incident listed in the misbehavior report was inconsistent with the time set forth in the unusual incident report. Given that the misbehavior report contained adequate detail to provide petitioner with notice of the charge against him, we conclude that the minor time dis*651crepancy was a harmless technical defect (see, Matter of Mays v Goord, 243 AD2d 882). Finally, the misbehavior report and the testimony of the correction officer who witnessed the exchange provides substantial evidence of petitioner’s guilt (see, Matter of Rodriguez v Goord, 250 AD2d 904). To the extent that petitioner’s evidence conflicted with the misbehavior report and the correction officer’s testimony, this raised a credibility issue for the Hearing Officer to resolve (see, Matter of Carini v Mann, 237 AD2d 761). Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.